UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1671


In Re:   EDDY BAILEY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (2:10-cv-00129-RAJ-TEM)


Submitted:   September 19, 2013             Decided:   October 4, 2013


Before DAVIS, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eddy Bailey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eddy Bailey petitions for a writ of mandamus, seeking

an order (1) directing the district court to act on this court’s

prior     opinion     remanding      his        civil       action      for     further

proceedings,    (2)    holding     the    district      court      in   “contempt     of

court” for failure to comply with our opinion, and (3) issuing a

subpoena for records of his email accounts.                        We conclude that

Bailey is not entitled to mandamus relief.

            “Mandamus is a drastic remedy, to be invoked only in

extraordinary situations.”          United States v. Moussaoui, 333 F.3d

509, 516 (4th Cir. 2003) (internal quotation marks omitted).

Mandamus relief “may not be used as a substitute for appeal.”

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

To obtain mandamus relief, the petitioner must show that:

      (1) he has a clear and indisputable right to the
      relief sought; (2) the responding party has a clear
      duty to do the specific act requested; (3) the act
      requested is an official act or duty; (4) there are no
      other adequate means to attain the relief he desires;
      and (5) the issuance of the writ will effect right and
      justice in the circumstances.

In   re   Braxton,    258   F.3d   250,       261   (4th    Cir.     2001)    (internal

quotation marks omitted).

            Bailey    first    asserts        that    the    district        court   has

unreasonably delayed in ruling on his civil action following

remand.     However, the district court issued its final judgment

in his case shortly after Bailey petitioned for mandamus relief.

                                          2
Because Bailey has already received the relief he seeks, this

portion of his mandamus petition is moot.

             Turning    to   Bailey’s   remaining        requests,   we      conclude

that   the    relief    Bailey    seeks       is   not   available      by   way   of

mandamus.     See Lockheed Martin, 503 F.3d at 353 (mandamus relief

may not be used as a substitute for appeal); Braxton, 258 F.3d

at 261 (mandamus relief is only available when a party has a

clear right to the requested relief).

             Accordingly, although we grant Bailey leave to appeal

in forma pauperis, we deny the petition for writ of mandamus.

We   dispense   with    oral     argument     because     the   facts    and   legal

contentions     are    adequately    presented      in   the    materials      before

this court and argument would not aid the decisional process.


                                                                 PETITION DENIED




                                          3